NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                       KEITH H. KRENKLIS, Petitioner.

                          No. 1 CA-CR 18-0712 PRPC
                               FILED 2-19-2019


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2015-135529-001
                    The Honorable Jose S. Padilla, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney's Office, Phoenix
By Gerald R. Grant
Counsel for Respondent

Keith H. Krenklis, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Jon W. Thompson and Vice Chief Judge Peter B. Swann joined.
                            STATE v. KRENKLIS
                            Decision of the Court

M O R S E, Judge:

¶1            Petitioner Keith Krenklis petitions this court for review from
the dismissal of his of-right petition for post-conviction relief ("PCR")
pursuant to Arizona Rule of Criminal Procedure 32.1. For the reasons
stated, we grant review but deny relief.

¶2            Krenklis pleaded guilty to three offenses, including two
counts of attempted molestation of a child. In his petition for PCR, he
claimed his convictions violated the federal constitution because A.R.S.
§ 13-1407(E) (2017) impermissibly shifted the burden of proof to the
defendant. The superior court denied this claim. In his petition for review,
Krenklis raises the same claim.

¶3            We will not disturb a superior court's ruling on a petition for
post-conviction relief unless the court abused its discretion. State v.
Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). The petitioner has the burden to
show the court abused its discretion. See State v. Poblete, 227 Ariz. 537, 538,
¶ 1 (App. 2011).

¶4            Here, we find no abuse of discretion. Krenklis claims the
statutes he violated unconstitutionally shifted the burden of proof to the
defendant by requiring the defendant to prove a lack of sexual motivation
as an affirmative defense. In support, Krenklis cites May v. Ryan, 245 F.
Supp. 3d 1145, 1164 (D. Ariz. 2017), which found the statutes to be
unconstitutional. That opinion, however, is not binding on our Court. State
v. Gates, 118 Ariz. 357, 359 (1978). Our state supreme court has found the
child molestation statutes constitutional, State v. Holle, 240 Ariz. 300, 308,
¶ 38 (2016), and we are bound by the decisions of our supreme court, State
v. Smyers, 207 Ariz. 314, 318, ¶ 15, n.4 (2004). We find no error.

¶5            For the foregoing reasons, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2